Citation Nr: 0927820	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  03-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
low back disability, prior to September 26, 2003, and in 
excess of 40 percent, effective from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




REMAND

The Veteran had active service from May 1953 to April 1955.  

This appeal before the Board of Veterans' Appeals (Board) 
arises from a February 2003 rating decision in which the RO 
granted a disability rating of 20 percent for lumbosacral 
strain effective August 29, 2002.  The Veteran filed a notice 
of disagreement (NOD) with the assigned rating in April 2003, 
and the RO issued a statement of the case (SOC) in July 2003.  
The Veteran filed a substantive appeal in September 2003.  In 
an April 2006 rating decision the RO granted a disability 
rating of 40 percent for lumbosacral strain effective 
September 26, 2003.

This case was remanded by the Board in December 2006 for 
additional evidentiary development.  The RO/AMC, however, did 
not comply with all of the Board's remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  But see, too, Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999) (requiring only "substantial," as opposed to 
exact, compliance).  Consequently, the Board regrettably must 
again remand this case to the RO via the AMC.

In particular, the December 2006 remand order instructed that 
"the entire claims file must be made available to the 
physician designated to examine the Veteran, and the 
examination report should include discussion of the Veteran's 
documented medical history and assertions."  

The Veteran was accorded multiple compensation and pension 
(C&P) spine examinations in January 2003, January 2006, and 
January 2009.  In the examination dated in January 2009 the 
examiner noted that the claims file was not available for 
review, and thus she could not include a discussion of the 
Veteran's documented medical history and assertions.  The 
examiner further stated that, if the claims file were sent, 
she could add an addendum to her report.  An addendum should 
be requested from the examiner who provided the January 2009 
C&P spine examination.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the VA 
medical records pertaining to treatment for the Veteran's low 
back disability that are dated from March 2007, to the 
present should be obtained.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action: 

1.  Request the Veteran's VA treatment 
records from the VA Connecticut Health Care 
System dating from March 2007, to the 
present.  If no further treatment records 
exist, the claims file should be documented 
accordingly.

2.  Request an addendum from the VA examiner 
who conducted the C&P examination in January 
2009.  Request that, after reviewing the 
claims file, she provide a discussion of the 
Veteran's documented medical history and 
assertions.  If the examiner is unavailable 
or cannot respond to the question without 
another examination, schedule the Veteran 
for another complete VA spine examination.  

3.  Thereafter, readjudicate the Veteran's 
claim.  If the benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  The case should then be 
returned to the Board for appellate review, 
if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




